FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 17, 2020

                                      No. 04-20-00049-CV

             IN THE INTEREST OF L.V.S., P.M.S. AND P.M.S, CHILDREN,

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 17-538
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
       A copy of appellant’s notice of appeal was filed in this court on January 24, 2020. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

         A docketing statement must be filed with the notice of appeal. See Tex. R. Civ. P.
32.1(a) (providing an appellant in a civil case shall file a docketing statement promptly upon
filing the notice of appeal).

       Furthermore, a filing fee of $205 was due when this appeal was filed, but it was not paid.
See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN
CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Aug. 28, 2015).

       The clerk of the court notified appellant of these deficiencies by letter dated January 24,
2020. The letter requested payment of the fee and filing of the docketing statement by February
3, 2020. The docketing statement has not been filed. Additionally, the fee remains unpaid, and
appellant has not filed a sworn statement of inability to afford payment of court costs.

         We therefore ORDER that appellant, on or before March 27, 2020, must either: (1) pay
the filing fee; or (2) provide written proof to this court that he is indigent or otherwise excused
by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P.
20.1 (providing that indigent party who complies with provisions of that rule may proceed
                                                                                        FILE COPY

without advance payment of costs). We additionally ORDER appellant to file the docketing
statement on or before March 27, 2020.

       It is FURTHER ORDERED that David Sergi file an amended notice of appeal in
compliance with section 51.017(a) on or before March 27, 2020. If Mr. Sergi fails to file an
amended notice of appeal within the time provided, an order will be issued directing Mr. Sergi to
appear and show cause why he should not be held in contempt for failing to file the amended
notice of appeal. The clerk of this court shall cause a copy of this order to be served on David
Sergi by certified mail, return receipt requested, or give other personal notice of this order with
proof of delivery.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court